                     UNITED STATES DISTRICT COURT

                          DISTRICT OF HAWAII


ERIC POLLET,                         CIV. NO. 19-00372 LEK-WRP

                  Plaintiff,

     vs.

COSTCO WHOLE SALERS, STAFF AND
AFFILIATES,

                  Defendant.


     ORDER DISMISSING PLAINTIFF’S COMPLAINT WITHOUT PREJUDICE
        AND RESERVING RULING ON PLAINTIFF’S APPLICATION TO
    PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS

           On July 11, 2019, pro se Plaintiff Eric Pollet

(“Plaintiff”) filed a Prisoner Civil Rights Complaint

(“Complaint”).1    [Dkt. no. 1.]   On August 1, 2019, Plaintiff

filed his Application to Proceed in District Court Without

Prepaying Fees or Costs (“Application”).       [Dkt. no. 2.]   The

Court has considered the Application as a non-hearing matter

pursuant to Rule LR7.1(d) of the Local Rules of Practice of the

United States District Court for the District of Hawai`i (“Local

Rules”).   For the reasons set forth below, the Complaint is

hereby dismissed without prejudice.     In other words, Plaintiff

     1 Plaintiff appears to have used the Prisoner Civil Rights
Complaint form by mistake. He did not submit the Complaint from
a prison, and the Complaint does not address any prison
condition or event.
has permission to file an amended complaint to try to cure the

defects in the Complaint.      Because Plaintiff is allowed to file

an amended complaint, the Application will not be ruled upon

until the amended complaint is filed and screened.

                                BACKGROUND

               Plaintiff brings this action pursuant to 28 U.S.C.

§ 1343(a)(3) and 42 U.S.C. § 1983.       [Complaint at pg. 1.]

Plaintiff alleges that, on October 19, 2017, his life was

threatened when he was “aggressively[ and] violently attack[ed]”

by an employee of Defendant Costco Whole Salers (“Costco” or

“Defendant”), at the Costco location in Kahului, Hawai`i (“2017

Incident”).      [Id. pgs. 1, 5.]   Plaintiff alleges the 2017

Incident occurred because of Costco’s failure to enforce a

policy.      [Id. at pg. 1.]

               Plaintiff also alleges another incident occurred

during the afternoon of October 19, 2018, in the Costco parking

lot (“2018 Incident”).      [Id. at pg. 8.2]   Plaintiff alleges that,

while he was walking to his car, “John Doe 1” attempted, twice,

to hold Plaintiff against his will.      [Id.]   John Doe 1 allegedly

punched Plaintiff on the back and on the back of his head.

[Id.]       According to Plaintiff, John Doe 1 is a Costco manager.


        2
       The 2018 Incident also occurred at the Kahului Costco
location. [Complaint at pg. 10.]



                                     2
[Id. at pg. 10.]    After John Doe 1 attacked Plaintiff, “John

Doe 2” pulled Plaintiff from behind, slammed him down on the

ground, then punched and kicked Plaintiff in the head and face.

[Id. at pg. 9.]    Plaintiff states John Doe 2 is an employee of

the tire department at the Kahalui Costco location.    [Id. at

pg. 10.]    According to Plaintiff, “John Doe 3” joined the other

two.   [Id. at pg. 9.]   Plaintiff states John Doe 3 is an

employee of the security department at the Kahalui Costco

location.    [Id. at pg. 10.]   John Doe 3 handcuffed Plaintiff and

hit Plaintiff’s “face and forehead with a heavy instrument.”

[Id. at pg. 9.]    Plaintiff states John Does 1, 2, and 3

(collectively “John Does”) are each being sued in his individual

and official capacities, but none of them is named as a

defendant.    [Id. pgs. at 1, 10.]

             The Complaint alleges the following claims arising

from the 2017 Incident: Defendant violated Plaintiff’s rights

under the Fourth Amendment to the United States Constitution by

failing to protect him from its employees (“Count I”); Defendant

violated Plaintiff’s Fourth Amendment rights by failing to

ensure that its policy was followed (“Count II”); [id. at

pgs. 5-6;] and Defendant violated Plaintiff’s constitutional

rights “by punishing or prosecuting” him without due process,

[id. at pg. 7].    Further, the Complaint alleges the following

claims arising from the 2018 Incident: John Doe 1’s actions

                                     3
violated Plaintiff’s Fourth Amendment rights (“Count IV”); John

Doe 1’s actions violated Plaintiff’s constitutional right not to

be subjected to cruel and unusual punishment (“Count V”); a

cruel and unusual punishment claim, based on John Doe 2’s

actions (“Count VI”); and a cruel and unusual punishment claim,

based on John Doe 3’s actions (“Count VII”).

                               STANDARD

             “Federal courts can authorize the commencement of any

suit without prepayment of fees or security by a person who

submits an affidavit that demonstrates he is unable to pay.”

Smallwood v. Fed. Bureau of Investigation, CV. NO. 16-00505 DKW-

KJM, 2016 WL 4974948, at *1 (D. Hawai`i Sept. 16, 2016) (citing

28 U.S.C. § 1915(a)(1)).

                  The Court subjects each civil action
             commenced pursuant to Section 1915(a) to
             mandatory screening and can order the dismissal
             of any claims it finds “frivolous, malicious,
             failing to state a claim upon which relief may be
             granted, or seeking monetary relief from a
             defendant immune from such relief.” 28 U.S.C.
             § 1915(e)(2)(B); Lopez v. Smith, 203 F.3d 1122,
             1126-27 (9th Cir. 2000) (en banc) (stating that
             28 U.S.C. § 1915(e) “not only permits but
             requires” the court to sua sponte dismiss an in
             forma pauperis complaint that fails to state a
             claim); Calhoun v. Stahl, 254 F.3d 845, 845 (9th
             Cir. 2001) (per curiam) (holding that “the
             provisions of 28 U.S.C. § 1915(e)(2)(B) are not
             limited to prisoners”).

Id. at *3.




                                   4
          In addition, the following standards apply in the

screening analysis:

               Plaintiff is appearing pro se; consequently,
          the court liberally construes her pleadings.
          Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir.
          1987) (“The Supreme Court has instructed the
          federal courts to liberally construe the
          ‘inartful pleading’ of pro se litigants.” (citing
          Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per
          curiam))). The court also recognizes that
          “[u]nless it is absolutely clear that no
          amendment can cure the defect . . . a pro se
          litigant is entitled to notice of the complaint’s
          deficiencies and an opportunity to amend prior to
          dismissal of the action.” Lucas v. Dep’t of
          Corr., 66 F.3d 245, 248 (9th Cir. 1995); see also
          Lopez v. Smith, 203 F.3d 1122, 1126 (9th. [sic]
          Cir. 2000).

               Despite the liberal pro se pleading
          standard, the court may dismiss a complaint
          pursuant to Federal Rule of Civil
          Procedure 12(b)(6) on its own motion. See Omar
          v. Sea–Land Serv., Inc., 813 F.2d 986, 991 (9th
          Cir. 1987) (“A trial court may dismiss a claim
          sua sponte under [Rule] 12(b)(6). Such a
          dismissal may be made without notice where the
          claimant cannot possibly win relief.”); Ricotta
          v. California, 4 F. Supp. 2d 961, 968 n.7 (S.D.
          Cal. 1998) (“The Court can dismiss a claim sua
          sponte for a Defendant who has not filed a motion
          to dismiss under Fed. R. Civ. P. 12(b)(6).”); see
          also Baker v. Dir., U.S. Parole Comm’n, 916 F.2d
          725, 727 (D.C. Cir. 1990) (holding that district
          court may dismiss cases sua sponte pursuant to
          Rule 12(b)(6) without notice where plaintiff
          could not prevail on complaint as alleged). . . .
          “Federal courts are courts of limited
          jurisdiction,” possessing “only that power
          authorized by Constitution and statute.” United
          States v. Marks, 530 F.3d 799, 810 (9th Cir.
          2008) (quoting Kokkonen v. Guardian Life Ins.
          Co., 511 U.S. 375, 377 (1994)). The assumption
          is that the district court lacks jurisdiction.
          See Kokkonen, 511 U.S. at 377. Accordingly, a

                                5
            “party invoking the federal court’s jurisdiction
            has the burden of proving the actual existence of
            subject matter jurisdiction.” Thompson v.
            McCombe, 99 F.3d 352, 353 (9th Cir. 1996).

Flores v. Trump, CIVIL 16-00652 LEK-RLP, 2017 WL 125698, at *1

(D. Hawai`i Jan. 12, 2017) (some alterations in Flores)

(citation omitted), reconsideration denied, 2017 WL 830966

(Mar. 2, 2017).

                              DISCUSSION

I.   Plaintiff’s § 1983 Claims

            Plaintiff brings this action pursuant to 28 U.S.C.

§ 1343(a)(3)3 and 42 U.S.C. § 1983.    Section 1983 states, in

pertinent part:

            Every person who, under color of any statute,
            ordinance, regulation, custom, or usage, of any
            State or Territory or the District of Columbia,
            subjects, or causes to be subjected, any citizen
            of the United States or other person within the

     3   Section 1343(a) states, in pertinent part:

            The district courts shall have original
            jurisdiction of any civil action authorized by
            law to be commenced by any person:

            . . . .

                  (3) To redress the deprivation, under color
                  of any State law, statute, ordinance,
                  regulation, custom or usage, of any right,
                  privilege or immunity secured by the
                  Constitution of the United States or by any
                  Act of Congress providing for equal rights
                  of citizens or of all persons within the
                  jurisdiction of the United States[.]



                                  6
           jurisdiction thereof to the deprivation of any
           rights, privileges, or immunities secured by the
           Constitution and laws, shall be liable to the
           party injured in an action at law, suit in
           equity, or other proper proceeding for
           redress . . . .

The Ninth Circuit has stated “Section 1983 liability extends to

a private party where the private party engaged in state action

under color of law and thereby deprived a plaintiff of some

right, privilege, or immunity protected by the Constitution or

the laws of the United States.”   Brunette v. Humane Soc’y of

Ventura Cty., 294 F.3d 1205, 1209 (9th Cir. 2002) (citing

Haygood v. Younger, 769 F.2d 1350, 1354 (9th Cir. 1985) (en

banc)).   There are three tests that federal courts use to

determine whether a private party engaged in state action for

purposes of § 1983:

           First, the “joint action” test examines whether
           private actors are willful participants in joint
           action with the government or its agents. See
           Dennis [v. Sparks], 449 U.S. [24,] 27–28, 101 S.
           Ct. 183 [(1980)]. Second, and derivative of the
           joint action test, the “symbiotic relationship”
           test asks whether the government has so far
           insinuated itself into a position of
           interdependence with a private entity that the
           private entity must be recognized as a joint
           participant in the challenged activity. See
           Rendell Baker v. Kohn, 457 U.S. 830, 842–43, 102
           S. Ct. 2764, 73 L. Ed. 2d 418 (1982). Last, the
           “public functions” test inquires whether the
           private actor performs functions traditionally
           and exclusively reserved to the States. See
           Flagg Bros. v. Brooks, 436 U.S. 149, 157, 98 S.
           Ct. 1729, 56 L. Ed. 2d 185 (1978).

Id. at 1210.

                                  7
           Plaintiff alleges John Doe 1 was acting under color of

law because John Doe 1 held him against his will and assaulted

him.   Similarly, John Doe 2 and John Doe 3 were allegedly acting

under color of law because each of them assaulted Plaintiff.

[Complaint at pg. 10.]   The factual allegations of the

Complaint, read as a whole, do not indicate that either

Defendant or the John Does: 1) engaged in any type of “joint

action with the government or its agents”; or 2) had a

“symbiotic relationship” with the government.   See Brunette, 294

F.3d at 1210.   Plaintiff alleges John Doe 3 is an employee of

Costco’s security department.   [Id. at pg. 10.]   Plaintiff may

be arguing Defendant and John Doe 3 are state actors under the

public function test.

           Private activity becomes a “public function” only
           if that action has been “traditionally the
           exclusive prerogative of the State.” Rendell
           Baker, 457 U.S. at 842, 102 S. Ct. 2764 (quoting
           Jackson v. Metro. Edison Co., 419 U.S. 345, 353,
           95 S. Ct. 449, 42 L. Ed. 2d 477 (1974)); see also
           Vincent [v. Trend W. Tech. Corp.], 828 F.2d
           [563,] 569 [(9th Cir. 1987)] (finding repair of
           fighter jets a traditional function of the
           government, but not one of its exclusive
           prerogatives). If private actors hold elections,
           Terry [v. Adams], 345 U.S. [461,] 484, 73 S. Ct.
           809 [(1953)], govern a town, Marsh v. Alabama,
           326 U.S. 501, 507–09, 66 S. Ct. 276, 90 L. Ed.
           265 (1946), . . . they have been held responsible
           as state actors. On the other hand, if private
           actors educate “maladjusted” youth, Rendell–
           Baker, 457 U.S. at 842, 102 S. Ct. 2764, or
           resolve credit disputes, they have not been held
           to perform an exclusive prerogative of the State,
           and thus, they have not been held responsible as

                                 8
           state actors. Flagg Bros., 436 U.S. at 157–60,
           98 S. Ct. 1729.

Brunette, 294 F.3d at 1214.   Law enforcement may be considered a

function that is within “the exclusive prerogative of the

State.”   Id.   However, the mere allegation that John Doe 3 is a

security employee is not enough to allege that he, or his

employer, was engaged in law enforcement.   See id. at 1209

(“Whether a private party engaged in state action is a highly

factual question.” (citation omitted)).   The Complaint does not

plead sufficient factual allegations to support a reasonable

inference that either Defendant or John Doe 3 was engaged in

state action under the public function test.   See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (“To survive a motion to

dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible

on its face.” (citation and internal quotation marks omitted));

id. (“A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.” (citation omitted)).

           The screening analysis requires a determination of

whether Plaintiff’s claims against Defendant state claims upon

which relief can be granted, in other words, whether the claims

would survive a motion to dismiss brought pursuant to


                                  9
Rule 12(b)(6).   See Lopez, 203 F.3d at 1126-27; Rule 12(b)(6)

(stating the defense of “failure to state a claim upon which

relief can be granted” may be asserted in a motion).   Because

Plaintiff has not pled a sufficient factual basis to support a

conclusion that Defendant is a state actor, Plaintiff’s § 1983

claims fails to state claims upon which relief can be granted.

Plaintiff’s Complaint must therefore be dismissed.

II.   Other Claims

           Because Plaintiff is proceeding pro se, his Complaint

must be liberally construed.   See Eldridge, 832 F.2d at 1137.

Because Plaintiff alleges the John Does are all Defendant’s

employees, and the 2017 Incident occurred because Defendant

failed to enforce its policy, Plaintiff’s claims could be

construed as negligent supervision claims under Hawai`i law.

See Ikeda v. City & Cty. of Honolulu, Case No. 19-cv-00009-DKW-

KJM, 2019 WL 4684455, at *11 (D. Hawai`i Sept. 25, 2019)

(“Hawaii . . . recognize[s] a cause of action for negligent

supervision or control.” (citing Abraham v. S.E. Onorato

Garages, 446 P.2d 821, 826 (Haw. 1968))).

           “To state a claim for negligent supervision against an

employer, a plaintiff must allege that an employee was ‘acting

outside the scope of [their] employment’ when the harm was

caused.”   Id. (alteration in Ikeda) (quoting Pulawa v. GTE

Hawaiian Tel, 143 P.3d 1205, 1220 (Haw. 2006)).   In addition, a

                                10
negligent supervision claim ultimately “require[s] the plaintiff

to establish foreseeability, i.e., that ‘the employer knew or

should have known of the necessity and opportunity for

exercising such control,’” as well as the elements of a

traditional negligence claim.4    Howard v. Hertz Corp., Civil

No. 13-00645 SOM/KSC, 2014 WL 5431168, at *4 (D. Hawai`i

Oct. 23, 2014) (some citations omitted) (quoting Abraham v.

S.E. Onorato Garages, 50 Haw. 628, 639 (1968)).

            The Complaint could be liberally construed as pleading

the elements a traditional negligence claim, as well as the

element that the John Does were acting outside the scope of

their employment.    However, Plaintiff has not alleged sufficient

facts to support a reasonable inference that the John Does’

actions were foreseeable to Defendant.    Moreover, if the claims


     4   Hawai`i law requires these elements for a negligence
claim:

            (1) A duty, or obligation, recognized by the law,
            requiring the defendant to conform to a certain
            standard of conduct, for the protection of others
            against unreasonable risks;

            (2) A failure on the defendant’s part to conform
            to the standard required: a breach of the duty;
            (3) A reasonably close causal connection between
            the conduct and the resulting injury; and
            (4) Actual loss or damage resulting to the
            interests of another.

Molfino v. Yuen, 134 Hawai`i 181, 184, 339 P.3d 679, 682 (2014).



                                 11
in the Complaint are construed as negligent supervision claims,

this Court would not have jurisdiction pursuant to 28 U.S.C.

§ 1343(a)(3).    Plaintiff would have to rely on diversity

jurisdiction, pursuant to 28 U.S.C. § 1332(a)(1), which provides

that district courts have jurisdiction over civil actions

between citizens of different states, if the amount in

controversy exceeds $75,000, without considering interest and

costs.5    Plaintiff and Defendant both appear to be citizens of

Hawai`i, [Complaint at pg. 1,] and the amount in controversy is

not alleged.    Therefore, even if Plaintiff’s claims are

liberally construed as negligent supervision claims, the claims

would still be dismissed because: 1) there is no basis for

jurisdiction over such claims; and 2) there are insufficient

factual allegations regarding the foreseeability element of the

claim.

III. Leave to Amend

            Because Plaintiff is pro se and it is arguably

possible for Plaintiff to cure the deficiencies identified in

the Complaint, leave to file an amended complaint must be

granted.    See Lucas, 66 F.3d at 248.   If Plaintiff chooses to

     5 It is noted that, if Plaintiff states at least one
plausible § 1983 claim, supplemental jurisdiction over a
negligent supervision claim could be exercised. See 28 U.S.C.
§ 1367(a). In that instance, diversity jurisdiction would not
be required.



                                 12
file an amended complaint, he must do so by November 1, 2019,

and the amended complaint must allege facts that would support a

conclusion that Defendant engaged in state action.    If Plaintiff

chooses to allege state law claims – including, but not limited

to, negligent supervision claims – instead of § 1983 claims, he

must allege a basis for diversity jurisdiction.

             Plaintiff’s amended complaint must include all of the

claims that he wishes to allege, and all of the allegations that

his claims are based upon, even if he previously presented them

in the original Complaint.    He cannot incorporate any part of

his original Complaint into the amended complaint by merely

referring to the original Complaint.    Plaintiff is cautioned

that, if he fails to file his amended complaint by November 1,

2019, or if the amended complaint fails to cure the defects

identified in this Order, his claims will be dismissed with

prejudice – in other words, without leave to amend.    Plaintiff

would then have no remaining claims in this district court, and

the Clerk’s Office would be directed to close the case.

IV.   Application

             Insofar as the Complaint has been dismissed with leave

to amend, it is not appropriate to rule on the Application at

this time.    This Court will therefore reserve ruling on the

Application until Plaintiff files an amended complaint.    If any

portion of Plaintiff’s amended complaint survives the screening

                                  13
process, this Court will then rule upon the Application and

address whether Plaintiff is entitled to proceed without

prepaying fees and costs.

                              CONCLUSION

          On the basis of the foregoing, Plaintiff’s Complaint,

filed July 11, 2019, is HEREBY DISMISSED.   The dismissal is

WITHOUT PREJUDICE to the filing of an amended complaint that

cures the defects identified in this Order.   Plaintiff is

GRANTED leave to file his amended complaint by November 1, 2019.

The amended complaint must comply with the terms of this Order.

The Clerk’s Office is DIRECTED to send Plaintiff a copy of the

following, with Plaintiff’s copy of the instant Order: 1) the

form Complaint for a Civil Case; and 2) the form Complaint for

Violation of Civil Rights (Non-Prisoner).

          In addition, the Court HEREBY RESERVES RULING on

Plaintiff’s Application to Proceed in District Court Without

Prepaying Fees or Costs, filed August 1, 2019.   If Plaintiff

chooses to file an amended complaint, and at least a portion of

it survives the screening process, the merits of the Application

will be addressed.

          IT IS SO ORDERED.




                                  14
          DATED AT HONOLULU, HAWAI`I, September 30, 2019.




ERIC POLLET VS. COSTCO WHOLE SALERS; CV 19-00372 LEK-WRP; ORDER
DISMISSING PLAINTIFF'S COMPLAINT WITHOUT PREJUDICE AND RESERVING
RULING ON PLAINTIFF'S APPLICATION TO PROCEED IN DISTRICT COURT
PREPAYING FEES OR COSTS




                               15
